Clarkson, J.
The question involved: Did the accident resulting-in the death of the deceased arise out of and in the course of his employment, rather than the result of his own wilful intent to injure or kill himself or another? We have read the evidence with care and think there was sufficient evidence to sustain the findings of fact of the North Carolina Industrial Commission, that the accident resulting in the death of the deceased arose out of and in the course of his employment and not as a result of his own wilful intent to injure or kill himself or another.
In Moore v. State, 200 N. C., at p. 301, the following observations are made: “The award of the Industrial Commission is conclusive and binding as to all questions of fact. Workmen’s Compensation Law (P. L., 1929, chap. 120), sec. 60. Whether an injury by accident has arisen out of and in the course of a person’s employment is a mixed question of law and fact, and while the parties to an action or proceeding may admit or agree upon facts they cannot make admissions of law which will be binding upon the courts.” Harden v. Furniture Co., 199 N. C., 733; Hunt v. State, 201 N. C., 707; Brown v. Ice Co., 203 N. C., 97; Kenan v. Motor Co., 203 N. C. v. Hines Bros., 203 N. C., 148; Mmiford v. Construction Co., 203 N. C., 247; Richey v. Cotton Mills, 203 N. C., 595; Johnson v. Bagging Co., 203 N. C., 579.
In Greer v. Laundry Co., 202 N. C., at p. 731, we find: “It is further provided in said act that an award made by the North Carolina Industrial Commission in a proceeding begun and prosecuted before said Commission for compensation shall be conclusive and binding as to all questions of fact. It has accordingly been held by this Court that only questions of law involved in an award made by the Commission in a proceeding of which the Commission has jurisdiction may be considered and passed upon by the judge of the Superior Court on an appeal to *86said court from an award made by the North Carolina Industrial Commission. Aycock v. Cooper, ante, 500, 163 S. E., 569, and cases cited in the opinion in that case.”
In Conrad v. Foundry Co., 198 N. C., 723, the facts are similar and this Court speaking to the subject at p. 725-6, said: “The condition antecedent to compensation is the occurrence of an (1) injury by accident, (2) arising out of and in the course of the employment. Was the injury suffered by the claimant an injury by accident? In construing the word ‘accident’ as used in the compensation act we must remember that we are not administering the law of negligence. Under the law an employee can recover damages only when the injury is attributable to the employer’s want of due care; but the act under consideration contains elements of mutual concession between the employer and the employee by which the question of negligence is eliminated. ‘Both had suffered under the old system, the employer by heavy judgments, . . . the employee through old defenses of exhaustion in wasteful litigation. Both wanted peace. The master in exchange for limited liability was willing to pay on some claims in the future where in the past there had been no liability at all. The servant was willing not only to give up trial by jury, but to accept far less than he had often won in court, provided he was sure to get the small sum without having to fight for it.’ Stertz v. Industrial Commission, 91 Wash., 588, 158 Pac., 256.” For the reasons given, the judgment of the court below is
Reversed.